Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 5, 9, 10, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0002369 A1 (LEE) in further view of US 2012/0292266 A1 (Smith).
With respect to claim 1, LEE shows a device comprising: a base chassis (30, Fig.1) to support a set of storage cages, the base chassis including: a front portion  that is removably attachable to a first storage cage (11/10, Fig.1); and an extension portion (50, Fig.1) including: a first end that is fixedly attachable to the front portion (via cage 10, Fig.2) to extend a length of the base chassis to support an additional storage cage when the first storage cage is detached from the front portion; and a second end (at 53) that is attachable to the first storage cage to support the first storage cage (via 262, Fig.2).  
With respect to claim 1, LEE doesn’t show a rail is attachable to secure attachment to the extension portion to the front portion.

With respect to claim 10, the combination teaches the claimed device including first storage cage (10); additional storage cage (disks within cage 10, Fig.1).
With respect to claims 2 and 11, the combination (LEE) shows wherein the front portion includes spools (311, Fig.1) over which apertures (not shown apertures in cage 10, paragraph 0014) defined by the first storage cage fit to removably attach the first storage cage.  

With respect to claims 5 and 13, the combination (LEE) shows the second end of the extension portion (50) includes apertures (53) into which spools (262, Fig.2) defined by the first storage cage fit to attach the first storage cage. LEE doesn’t show the spools are on the extension portion and apertures are on the first cage. It would have been obvious to one having ordinary skill in the art to put the spools on the extension and the apertures on the first storage cage since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  
With respect to claim 9, the combination teaches (Smith) wherein the rail (20) is secured to the front side portion and the extension portion using a securing device (108, 112, 110, 116, 114, Fig.4). 
With respect to claim 15, the combination (Smith) shows an additional rail (rail 20 on opposite side) attachable to an opposite side of the base chassis.
With respect to claim 16, modified LEE discloses the device as discussed above except the method steps of claim 16. It would have been obvious to one having ordinary skill in the art to use the method steps of claim 16, since such method steps would occur during the ordinary use of the device.
3.	Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0002369 A1 (LEE) in view of US 2012/0292266 A1 (Smith) in further view of US 2008/0298008 A1 (FAN).
With respect to claims 3, 12, and 18, the combination doesn’t show the front portion has spools over which apertures by the first end of the extension portion fit to fixedly attach the extension portion to the front portion.
	FAN shows the front portion has spools (321, Fig.1) over which apertures (121) of the extension portion (1) fit to fixedly attach the extension portion (1) to the front portion (3). It would have been obvious to one having ordinary skill in the art to include spools to the front portion of modified LEE and apertures to the extension portion, as taught by FAN, in order to easily and quickly assemble the front portion to the extension portion and easily remove them from one another.
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0002369 A1 (LEE) in view of US 2012/0292266 A1 (Smith) in further view of US Patent 6,317,317 B1 (Lu).
With respect to claim 6, modified LEE doesn’t show the second end of the extension portion includes a raised portion. Lu shows wherein the second end of the extension portion includes a raised portion (34, Fig.1) that fits within a U-shaped portion (14) on the first storage cage to secure attachment of the first storage cage (Fig.1, Fig.2).  It would have been obvious to one having ordinary skill in the art to modify the second end of the extension portion of modified LEE such that it has a raised portion as taught by Lu in order to releasably secure the first storage cage to the extension portion.
5.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0002369 A1 (LEE) in view of US 2012/0292266 A1 (Smith) in further view of US 2004/0173544 A1 (Chen ‘544).

With respect to claim 19, modified LEE doesn’t show the extension portion include spools in which apertures defined by the first storage cage fit to removably attach the first storage cage. 
Chen ‘544 shows the front portion/ the extension portion (100) include spools (3a) in which apertures (3b, Fig.5) defined by the first storage cage fit to removably attach the first storage cage. The first storage cage is slid to release and attach the apertures to the spools.  It would have been obvious to one having ordinary skill in the art to modify the apertures and spools of the first storage cage and the front portion respectively, such that the apertures have keyhole openings to slide the first storage cage to release and attached positions to easily secure and release the storage cage from the front portion. It would have been obvious to modify the connection of the extension portion and the first storage cage such that the first storage cage has apertures and the extension portion include spools and such that the storage cage is slid toward the second end of the extension portion, as taught by Chen ‘544, in order to securely and easily attach the storage cage to the base chassis. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.